Citation Nr: 0421076	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for residuals of a head 
injury, to include non-psychotic organic brain disorder 
(claimed as dementia).

3.  Entitlement to an increased disability rating for 
service-connected hypertension with headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Matters relating to appeal

Travel Board hearing request

The Board remanded this case in October 2003 for the purpose 
of scheduling the veteran for a personal hearing before a 
Veterans Law Judge at the RO.  A hearing was scheduled on 
March 23, 2004.  The veteran failed to appear for the 
hearing; he has offered no explanation as to why he was 
unable to appear and he has since made no request for another 
hearing.  Accordingly, the Board will conduct further 
appellate review of this appeal as if the hearing request has 
been withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).

The Board observes that there is of record a transcript of a 
hearing conducted at the RO in November 1996 at which the 
veteran and his mother testified involving the issues which 
are currently on appeal.

Clarification of issue on appeal

During the course of this appeal, the RO separately 
adjudicated claims seeking entitlement to service connection 
for residuals of a gunshot wound to the head and entitlement 
to service connection for non-psychotic organic brain 
disorder, claimed as dementia.  The veteran appealed both 
issues.  The veteran has repeatedly indicated that he was 
claiming service connection for a "head injury", which he 
alleged was due to a gunshot wound.  
  
The veteran's service medical records do not document a 
gunshot wound to the head; instead, these records show that 
he was assaulted in April 1982 and struck on the head by a 
lead pipe, which resulted in a laceration injury requiring 8-
10 sutures to repair and a diagnosis of probable post-
concussion syndrome.  Given these findings, the Board 
believes these issues are fairly construed as encompassing a 
single claim of entitlement  to service connection for 
residuals of an in-service head injury, to include the non-
psychotic organic brain disorder.  The issue has been 
restated accordingly.  

Issue not on appeal

As previously noted in the Board's October 2003 remand, the 
record shows that the veteran withdrew his appeal as to the 
issue of service connection for alcoholism and cocaine abuse 
in March 1999.  

For the reasons set forth in greater detail below, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully reviewed the record, and for reasons 
explained immediately below, the Board believes that further 
evidentiary development is warranted in this case.




1.  Entitlement to service connection for dental trauma.

Service department medical records show that the veteran 
sustained soft and hard tissue trauma in July 1977 to the 
maxillary anterior area, causing possible destabilization of 
the tooth #8, and the veteran's mother testified in November 
1996 that she recalled her son missing a tooth after he got 
out of the service, although she did know how it happened.  
There is no question that the veteran currently has dental 
problems; a March 1998 general VA examination noted multiple 
missing teeth..  

In the Board's view, the record does not contain sufficient 
medical evidence to decide the veteran's dental trauma claim 
given these facts.  See Charles v. Principi, 16 Vet. App. 
370, 371- 72 (2002) [under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA's duty to assist includes obtaining a 
medical examination or medical opinion if the record before 
the VA contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service but 
does not contain sufficient medical evidence for the VA to 
make a decision on the claim]; see also 38 C.F.R. § 
3.159(c)(4) (2003).

The Board accordingly finds that the veteran should be 
examined to determine whether he currently has a disability 
of the teeth caused by trauma, and if so, whether any current 
disability is related to service.

2.  Entitlement to service connection for residuals of a head 
injury, to include non-psychotic organic brain disorder 
(claimed as dementia).

Evidence in the file shows that the veteran was diagnosed in 
service with probable post concussion syndrome in connection 
with a head injury he sustained in April 1982.  The record 
also shows that he has been diagnosed with non-psychotic 
organic brain disorder.  

The medical history is complicated by the veteran's long-term 
polysubstance abuse, as well as several post-service head 
injuries (to include a gunshot wound to the head in 1994).  
The findings reported on the most recent VA neurological 
examination, conducted in April 1999, indicated that that the 
veteran's complaints of memory loss, dementia and so forth 
could not be taken seriously until he was kept in a drug-free 
atmosphere long enough to exclude interference from alcohol 
and other drugs.

Given these facts, the Board believes a records review is in 
order to address whether the veteran's currently diagnosed 
non-psychotic brain disorder and/or dementia is related to 
service.  See Charles and 38 C.F.R. § 3.159(c)(4), both 
supra.

3.  Entitlement to an increased disability rating for 
service-connected hypertension with headaches, currently 
evaluated as 10 percent disabling.

The record shows that the veteran was last examined for VA 
compensation purposes in April 1999, over five years ago at 
this point, as which time he was diagnosed with mild 
diastolic hypertension without evidence of cardiac or 
pulmonary disease.  Multiple blood pressure readings taken in 
connection with that examination did not reveal diastolic 
pressure of 100 or more.  The record shows that the veteran 
was additionally evaluated on a VA neurological examination 
in April 1999, which was significant for the examiner's 
finding that his hypertension disorder was not at a level in 
recent years to be consistent with his reports of headaches.  

Thereafter, the veteran submitted private medical records 
which documented multiple blood pressure readings taken in 
December 1999, several of which showed diastolic pressure at 
100 or more, a critical requirement for a higher rating under 
Diagnostic Code 7101.

Given these findings, the Board believes the veteran should 
be provided the opportunity to submit more up-to-date medical 
evidence addressing his hypertension, and if necessary, a new 
examination should be scheduled in the event the evidence is 
found inadequate for rating purposes.  See 38 C.F.R. § 3.326 
(2003) [if otherwise adequate for rating purposes, any 
hospital report, or any examination report, from a 
governmental or private institution may be accepted for 
rating a claim without further examination]; but see Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) [where the record does 
not adequately reveal the current state of the claimant's 
disability, the duty to assist requires a contemporaneous 
medical exam, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran through his 
accredited representative and request that he 
identify any medical 
treatment since December 1999.  VBA should obtain 
any 
referenced records which are not in the file.  

2.	The veteran's VA claims folder should be made 
available to an appropriate specialist in 
dentistry.  The 
reviewing dentist should render an opinion 
addressing 
whether it is at least as likely as not that any 
current 
dental disability by the dental trauma which was 
noted 
in service.  If examination of the veteran is 
necessary for 
an informed opinion to be rendered, such should be 
accomplished.  A report should be generated and 
associated
with the veteran's VA claims folder.

3.  VBA should make arrangements to have 
a VA physician conduct a records review 
of the veteran's claims file to determine 
whether it is at least as likely than not 
that any currently diagnosed disorder of 
the brain is etiologically related to the 
veteran's military service.  The reviewer 
should specifically address the 
relationship between the April 1982 head 
injury and any residuals that may have 
resulted in disability, as well as any 
other possible etiology, to include 
polysubstance abuse and post-service head 
trauma.  To the extent possible, and 
taking into consideration the April 1999 
neurology report, the examiner should 
also indicate whether the veteran's 
claimed headaches are related to the 
brain disorder rather or to some cause 
other than service-connected 
hypertension.  If the examiner believes 
that physical examination and/or 
diagnostic testing of the veteran is 
required in order to render an informed 
opinion, such should be accomplished.  
A memorandum should be prepared which 
includes the reviewer's findings, and the 
memorandum should be associated with the 
veteran's VA claims folder.  

4.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, including scheduling the 
veteran for an examination evaluating the 
service- connected hypertension if 
necessary, VBA must readjudicate the 
issues on appeal, as listed on the title 
page of this REMAND.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


